Citation Nr: 0841400	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  04-02 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of traumatic brain injury, including memory 
loss, personality changes, sleeping problems, and cognitive 
defects (TBI disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel
INTRODUCTION

The veteran had active military service from November 1981 to 
May 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which granted service connection for brain 
trauma with headaches and residuals affecting short-term 
memory, word recall, speech, and smell, assigning a 10 
percent evaluation effective May 16, 2002.  The claim file 
subsequently was transferred to the RO in Nashville, 
Tennessee.

In December 2007, the veteran testified before the 
undersigned Veterans Law Judge at a Board hearing at the RO.  
A transcript of the hearing is of record.  Additional 
evidence received at the hearing was accompanied by a waiver 
of RO consideration.  See 38 C.F.R. § 20.1304(c) (2008).

The RO separately granted service connection for ocular 
migraine headaches secondary to brain trauma in August 2005.  
Likewise, the veteran is separately service connected for 
residuals of a fracture to his right radius and ulna, with a 
10 percent rating, residuals of a right temporal fracture and 
post operative right orbital fracture, with a 0 percent 
rating, and bilateral tinnitus, with a 10 percent rating.  
Those issues are not on appeal.

In January 2008 the Board remanded the veteran's current 
claim for additional development.  

The issue has been re-characterized to comport to the current 
medical evidence of record.






FINDINGS OF FACT

There is no competent medical evidence of record indicating 
multi-infarct dementia or neurological disabilities are 
associated with the veteran's TBI disability.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for residuals of traumatic brain injury, including memory 
loss, personality changes, sleeping problems, and cognitive 
defects (TBI disability), have not been met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.7, 4.10, 
4.120, 4.124a, Diagnostic Code (DC) 8045 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

After the RO granted service connection for a TBI disability 
in the February 2003 rating decision, the veteran filed a 
notice of disagreement with the assigned rating.  The RO 
continued the rating in a July 2003 statement of the case 
(SOC) and subsequent supplemental statements of the case 
(SSOCs).  Additional notice, including that concerning the 
issues of establishing higher evaluations and effective 
dates, was provided by March 2007 and February 2008 letters, 
subsequent to the initial adjudication in February 2003.  The 
claim was subsequently re-adjudicated in June 2007 and August 
2008 SSOCs.  Furthermore, the statutory scheme contemplates 
that once a decision awarding service connection, a 
disability rating, and an effective date has been made, 
section 5103(a) notice has served its purpose.  
Dingess v. Nicholson, 19 Vet. App. at 490.  As the veteran 
was granted service connection and assigned an evaluation and 
effective date, the Secretary had no obligation to provide 
further notice under the statute.  Id.  As such, any defect 
with respect to the content of the notice was non-
prejudicial.

VA has obtained service medical records (SMRs), assisted the 
veteran in obtaining evidence, and afforded the veteran 
medical examinations and opinions as to the existence and 
severity of his disability.  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The RO originally granted service connection for a TBI 
disability in February 2003, assigning a 10 percent rating 
under 38 C.F.R. § 4.124a, DC 8045, and an effective date of 
May 16, 2002.  The veteran contends that he is entitled to a 
rating in excess of 10 percent for his TBI disability.  At 
his December 2007 hearing, the veteran testified that he has 
short term memory problems, becomes agitated easily, and has 
concentration problems due to his TBI disability.  He also 
testified that he has not worked full time since the accident 
causing his TBI disability.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155 (2008 & Supp. 2008); 38 C.F.R. § 4.1 
(2008).  Where there is a question as to which of two 
evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.97 (2008).

During an appeal of a disability rating, either from an 
initial rating assigned on granting of service connection or 
on appeal of a subsequent denial of an increased rating, it 
may be found that there are varying and distinct levels of 
disability impairment severity during an appeal.  So, staged 
ratings (different disability ratings during various time 
periods) are appropriate when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b) (2008); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Effective October 23, 2008, VA amended the Schedule for 
Rating Disabilities by revising the portion of the Schedule 
that addresses neurological conditions and convulsive 
disorders.  The effect of this action is to provide detailed 
and updated criteria for evaluating residuals of traumatic 
brain injury (TBI).  These amendments revise 38 C.F.R. § 
4.124a, Diagnostic Code 8045 and are effective October 23, 
2008.  The amendment applies to all applications for benefits 
received by VA on or after October 23, 2008.  The old 
criteria, as is the case in the current claim which was 
received in May 2002, applies to applications received by VA 
before that date.

Diagnostic Code 8045 provides that purely neurological 
disabilities, such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., following trauma to the brain 
will be rated under the diagnostic codes specifically dealing 
with such disabilities.  Purely subjective complaints such as 
headaches, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under Diagnostic Code 9304.  This 10 percent rating will 
not be combined with any other rating for a disability due to 
brain trauma.  Ratings in excess of 10 percent for brain 
disease due to trauma under Diagnostic Code 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  See 38 C.F.R. § 
4.124a.  DC 9304 is evaluated under the general rating 
formula for mental disorders, which includes symptoms such as 
short and long term memory loss, depressed mood, sleep 
impairment, and impaired thinking.  38 C.F.R. § 4.130 (2008).

A VA examination was conducted in December 2002.  The 
examiner indicated that he reviewed the veteran's claim file 
and noted that while hunting the veteran was involved in an 
ATV accident resulting in a skull fracture.  Neurological 
examination revealed that his orientation as far as person, 
place, and time was normal, that his memory is intact, except 
for the immediate time surrounding his head injury.  He 
stated that he has some problems with short-term memory that 
are intermittent.  Coordination was good, cranial nerves II 
through XII were grossly intact, deep tendon reflexes of the 
upper and lower extremities were +3 and equal bilaterally, 
there was no loss of sensation or loss of position sense in 
the upper or lower extremities, but there was a complaint of 
a change in his sense of smell, which was not examined.  A 
diagnosis of traumatic brain injury described as Class 3, 
making this a severe traumatic brain injury with residuals 
effecting his short-term memory, difficulty in word recall, 
irregular sleep pattern, and a change in his sense of smell, 
was given.

VA treatment records dated in March 2003 note that the 
veteran attended a neurology clinic and that he suffered an 
acute right brain hemorrhage during service.  It was noted 
that the veteran reported mild dysphasia intermittently, 
bilateral tinnitus, numbness about the site of right orbital 
fracture, chronic right forearm pain, and recent visual 
impairment symptoms.  He has suffered no clinical symptoms 
suspicious for seizure.  Testing of the cranial nerves, 
motor, sensory, coordination, reflexes, and gait was 
conducted.  An impression of history of relatively severe 
closed head injury, he appeared to recover well, intermittent 
visual symptoms may be due to an ocular cause was given.

A VA medical opinion was rendered in April 2003.  The 
examiner noted that he reviewed the veteran's previous VA 
examination, his notes, and the claim file.  The examiner 
noted that the question before him was whether the veteran is 
suffering from multi-infarct dementia associated with his 
brain trauma.   It was his opinion that the veteran does have 
personality changes due to his brain trauma, does have 
periods of irritability, poor impulse control, and a 
significant sleep disorder, but no longer has any psychosis 
and certainly has no symptoms of dementia.  A diagnosis of 
personality change, secondary to traumatic brain injury 
exhibiting disinhibited and aggressive behavior, was given.

An October 2004 VA telephone medicine report notes that the 
veteran contacted the RO to schedule an appointment to 
determine whether he can maintain full time employment.  It 
was noted that the veteran had the following medial problems 
documented: TBI and short term memory loss with dementia, and 
the veteran reports headaches, memory deficit, and 
grandiosity.  It was noted that the request was forwarded so 
that an appointment could be scheduled.  The Board finds that 
the foregoing report to have limited probative value, if any, 
as it is merely a recitation of the veteran's self-reported 
and unsubstantiated medical history and appears to be based 
on an inaccurate factual basis as there is no medical 
evidence of record indicating that the veteran has ever been 
diagnosed with dementia associated with his TBI disability.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare 
transcription of lay history is not transformed into medical 
evidence simply because it was transcribed by a medical 
professional); Reonal v. Brown, 5 Vet. App. 458, 460-61 
(1993) (a medical opinion based on an inaccurate factual 
premise has no probative value.).

A VA examination was conducted in April 2007.  The examiner 
noted that he reviewed the veteran's medical records.  It was 
noted that the veteran's daily activities of chores, 
shopping, exercise, sports, and recreation were affected by 
his disability.  The veteran was diagnosed with a fracture of 
the right orbit.  It was noted that the veteran was not 
employed and that this was the general occupational effect of 
his disability.

At the time of his December 2007 hearing the veteran 
submitted an online article that notes the epidemiology, 
signs and symptoms, causes and risk factors, types, 
pathophysiology, effects, and treatment of traumatic brain 
injury.  To the degree that this article is relevant to this 
claim, this article does not provide the needed medical 
evidence of the severity of the veteran's disability.  
Generic texts, such as the one offered, does not address the 
facts of this particular veteran's case, and thus does not 
constitute competent medical evidence.  See Sacks v. West, 11 
Vet. App. 314 (1998).  

A VA examination was conducted in March 2008.  The examiner 
noted that he reviewed the veteran's claim file.  The veteran 
reported several problems associated with his TBI disability, 
including short term memory problems, temper problems, 
insomnia, concentration problems, right ear numbness, right 
upper extremity pain, nasal congestion, and hand cramping.  
Physical examination, including motor and sensory testing, 
was conducted.  The examiner noted that the veteran has 
persistent residual cognitive defects from his head injury, 
including memory dysfunction.  The examiner then opined that 
the veteran does not have evidence of multi-infarct dementia 
associated with his brain trauma or evidence of other 
neurologic disabilities such as hemiplegia, epileptiform 
seizures, or facial nerve paralysis.  He does have sensory 
deficits around his right orbit, right ear, and right forearm 
related to injuries which occurred at the time of his 
accident.  The examiner noted that the mild weakness in his 
right forearm is more likely due to previous orthopedic 
injury than to a neurological disorder.  

A VA psychiatric examination was conducted in June 2008.  The 
examiner noted that he reviewed the veteran's claim file.  
Testing revealed that the veteran had deficits in tasks 
requiring reading, verbal, and fine motor speed.  The veteran 
retired from his usual occupation of military pilot because 
of his traumatic brain injury.  A diagnosis of cognitive 
disorder due to traumatic brain injury was given, and it was 
noted that veteran had decreased awareness of deficits, poor 
self-monitoring, and impulse control.  A global assessment 
functioning (GAF) score of 70 was given, and it was noted 
that the veteran has total occupational and social impairment 
due to a mental disorder.  It was then noted that the veteran 
cannot function as a pilot, but that he may be able to 
function reasonably well in other jobs that provide structure 
and are routine.

The evidence does not reflect any neurological disabilities, 
including hemiplegia, epileptiform seizures, or facial nerve 
paralysis as a result of the veteran's TBI disability.  The 
veteran has some sensory deficits, however these disabilities 
are already separately service connected and are not 
presently before the Board, and are not shown by the medical 
evidence of record to be the result of a neurologic 
disability.  Indeed, the March 2008 VA examination report 
specifically found that the veteran did not have neurologic 
disabilities related to his TBI disability, and the December 
2002 VA examination shows that the veteran's upper and lower 
extremities had no neurological deficits.  Thus, separate 
ratings for such disabilities are not for application.  See 
38 C.F.R. § 4.124a DC 8045.  

Under DC 8045 ratings in excess of 10 percent for brain 
disease due to trauma under Diagnostic Code 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  See 38 C.F.R. § 
4.124a.  However, there is no competent medical evidence of 
record indicating that the veteran has multi-infarct dementia 
associated with his brain trauma.  Indeed the April 2003 VA 
medical opinion and March 2008 VA examination report 
specifically found that the veteran does not have evidence of 
multi-infarct dementia associated with his brain trauma.  
Thus, the numerous VA examinations of record clearly indicate 
that the manifestations of the veteran's TBI disability, 
which include memory loss, personality changes, sleeping 
problems, cognitive defects, and changes in his sense of 
smell do not warrant a rating in excess of 10 percent under 
DC 8045.  

In numerous documents of record the veteran states that the 
severity of his TBI disability merits a higher rating.  
Although the veteran is competent to report the symptoms that 
he has experienced, he is not competent to offer an opinion 
as to matters requiring medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the veteran's 
lay assertions, his online article, and the October 2004 VA 
medical record, have been considered they do not outweigh the 
medical evidence of record, notably the numerous VA 
examination reports, which show that the criteria for a 
disability rating higher than 10 percent have not been met.  
Competent medical expert make these opinions and the Board is 
not free to substitute its own judgment for that of such 
experts.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); Gilbert v. Derwinski, 1 Vet. App. 49; 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.124a DC 8045.

At no time since the effective date of service connection, 
May 16, 2002, has the veteran's disability met or nearly 
approximated the criteria for a rating in excess of 10 
percent, and staged ratings are not for application.  See 
Fenderson v. West, 12 Vet. App. at 126-27.

Where the schedular rating is found to be inadequate, the 
claim may be referred to the VA Director of Compensation and 
Pension Service for an extraschedular rating. 38 C.F.R. § 
3.321 (2008).  The determination of whether a claimant is 
entitled to an extraschedular rating under § 3.321(b) is a 
three-step inquiry.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular rating for that service-connected 
disability is inadequate.  There must be a comparison between 
the level of severity and symptomatology of the service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the veteran's disability level and 
symptomatology, then the veteran's disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Comparing the level and symptomatology of the veteran's TBI 
disability to the rating schedule, the degree of disability 
and symptomatology, such as memory loss, personality changes, 
sleeping problems, and cognitive defects is contemplated by 
the rating schedule, particularly 38 C.F.R. § 4.130 DC 9304, 
the assigned schedular rating is, therefore, adequate, and no 
referral for an extraschedular rating is required despite 
evidence indicating that the veteran's TBI disability 
interferes with his employment.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of traumatic brain injury, including memory 
loss, personality changes, sleeping problems, and cognitive 
defects (TBI disability), is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


